Citation Nr: 1727036	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-37 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical spine stenosis, to include as secondary to service-connected trapezius and latissimus dorsi muscle spasm.

2.  Entitlement to an increased rating for trapezius and latissimus dorsi muscle spasm, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Navy from July 1993 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a      November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO) which denied service connection for a cervical spine disability and denied an increased rating for service-connected trapezius and latissimus dorsi muscle spasm.  

In April 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

The Board remanded the appeal in October 2013 for additional development, which included a request for outstanding medical records and to obtain VA examinations and opinions to address the Veteran's service connection and increased rating claims.  Unfortunately, the Board finds that an additional remand is necessary to comply with the October 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In May 2016, the Veteran, through his representative, filed a notice of disagreement (NOD) with the RO's June and October 2015 decisions.  Typically, when there has been an initial RO adjudication of a claim and a NOD has been filed as to its denial, the appellant is entitled to a statement of the case (SOC), and the RO's failure to issue an SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  Here, the RO has acknowledged the NOD in a June 2016 correspondence to the Veteran, and additional action is pending.  As such, this situation is distinguishable from Manlincon where an NOD had not been recognized.  As the RO has acknowledged the Veteran's NOD, Manlincon is not applicable in this case.  As Manlincon is not applicable, the Board declines to remand this matter.  This matter is referred to the RO to continue whatever development is indicated and then to issue an SOC.

The issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

At his Board hearing, the Veteran testified that VA has failed to recognize that he injured his neck in service as a result of a motor vehicle accident and several falls.  Although trapezius and latissimus dorsi muscle spasms have been service-connected, it is his belief that VA should recognize the underlying neck injury in service (now diagnosed as cervical stenosis) as the underlying cause of his current muscle spasms.  

The Veteran's entrance examination reflects that a clinical evaluation of his neck and spine was within normal limits.  During service, the Veteran presented on numerous occasions for treatment of neck pain.  On separation examination, in September 1999, his neck was described as normal.  His "spine, other musculoskeletal" was described as abnormal.  The Veteran self-reported a history of having neck, shoulder and back pain and indicated he was going to pursue a claim for VA benefits.  Indeed, in November 1999, the Veteran filed a claim for service connection for a condition characterized as "neck, back, and shoulder pain", among other things.  In May 2000, the Veteran underwent a VA examination and it was noted he had limitation of motion of the neck and muscle spasms.  It does not appear that X-ray studies of the cervical spine were completed.  In June 2000, the RO granted service connection for trapezius and latissimus dorsi muscle spasms.   

The Veteran filed a claim of service connection for a neck disability in 2008.  He was afforded VA examinations in October 2008, August 2010 and November 2013 to reconcile the current etiology of this disability.  Ultimately, however, there is insufficient medical evidence to decide the claim.  In 2008, it was suggested that the Veteran had a preexisting neck disability when he entered service given his self-reported history of neck injuries in childhood.  The fact that the Veteran was sound on entrance to the military was not addressed.  In 2010, it was concluded that he developed cervical disc protrusions in 2004.  An explanation as to the cause of his disc protrusions was not provided.  Most recently, in November 2013, the VA examiner provided an equivocal opinion as to aggravation of the cervical stenosis by service-connected trapezius and latissimus dorsi muscle spasms.  Accordingly, a remand is required to obtain an adequate etiological opinion regarding cervical spine stenosis.  Stegall, 11 Vet. App. 268.  This opinion should address the many unresolved issues in this case. 

The Board also finds that a remand is necessary to address the Veteran's service-connected trapezius and latissimus dorsi muscle spasms, currently assigned a 10 percent rating under Diagnostic Code 5301.  Under Diagnostic Code 5301 (muscle injuries), a 10 percent rating is assigned for a moderate disability of muscle Group I.  38 C.F.R. § 4.73 (2016).  Moderate disability of the muscles results from through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  38 C.F.R. § 4.56 (2016).  The Veteran, in an October 2009 statement, indicated that his trapezius and latissimus dorsi muscle spasm is not related to a through-and-through injury as a result of a bullet, shell or shrapnel fragment as the Veteran had never been shot.  Through his representative, the Veteran in his January 2017 appellate brief indicates the loss of functioning in each shoulder.  The Board must consider whether the Veteran is entitled to a rating under any other potentially applicable diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. at 593, 594 (1991) (regardless of the precise basis of a veteran's disability rating, the Board has a duty to acknowledge and consider all regulations and diagnostic codes that are potentially applicable).  Because other diagnostic codes may be applicable to rating the Veteran's service-connected shoulder injury, a remand is necessary to obtain a VA orthopedic examination of the Veteran's shoulder condition.  After the Veteran is afforded a VA examination, the AOJ must consider all potentially applicable diagnostic codes while adjudicating the Veteran's claim on remand.

Further, the Veteran's DD Form 214 is not of record and should be obtained and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a copy of the Veteran's DD Form 214 and should associate it with the record.

2.  The AOJ should obtain VA treatment records from the VA Medical Center in Bay Pines, Florida, dated from April 2015 to the present.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

3.  The Veteran should be afforded an appropriate VA examination to address the current severity of his service-connected trapezius and latissimus dorsi muscle spasms.  The examiner must address which muscle groups and anatomical regions are affected by the service-connected trapezius and latissimus dorsi muscle spasms and whether the condition impacts the left or right sides of such group.  All indicated studies or testing should be conducted. 

4.  After all outstanding evidence has been associated with the record, the Veteran should be afforded a VA orthopedic examination to address the claim for both direct and secondary service connection for claimed cervical spine stenosis.  The examiner must review the entire record, to include, but not limited to, the Veteran's service treatment records, which show complaints of neck pain as early as September 1996.  All indicated studies or testing should be conducted.

The examiner should identify any current diagnoses related to the cervical spine, and for each identified diagnosis:

a) The examiner is requested to provide an opinion as to whether there is clear and unmistakable evidence (obvious or manifest) that the Veteran's cervical spine disability existed prior to his entry onto his period of active duty.  See generally April 2008 VA treatment record (noting the Veteran's self-reported history of neck injuries stemming from football and wrestling in childhood). 

The term "clear and unmistakable" is an onerous standard. In other words, clear and unmistakable evidence leads to a conclusion that is undebatable.

b) If the VA examiner determines that the Veteran's cervical spine disability clearly and unmistakably pre-existed his military service, the VA examiner must provide an opinion as to whether there is clear and unmistakable evidence (obvious or manifest) that the disability was NOT aggravated to a permanent degree in his service beyond that which would be due to the natural progression of the disability.  

c)  If it is found that there is clear and unmistakable evidence that the Veteran's cervical spine disability existed prior to service AND that there is clear and unmistakable evidence that the condition was NOT aggravated by service, the examiner should clearly indicate the clear and unmistakable evidence supporting his/her conclusions. 

d) If, however, the examiner cannot clearly and unmistakably determine that the Veteran's cervical spine disability pre-existed military service or that any pre-existing condition was not aggravated in service, the examiner must take as conclusive fact that the Veteran was sound on entrance into the military.  If that is the conclusion reached, the examiner should provide an opinion as to:

i) Whether it is at least as likely as not that such cervical spine disability is caused by service-connected trapezius and latissimus dorsi muscle spasms;

ii) Whether it is at least as likely as not that such cervical spine disability is aggravated (permanently worsened in severity beyond the normal progress of the disease) by service-connected trapezius and latissimus dorsi muscle spasms, and;

iii) Whether it is at least as likely as not that such cervical spine disability was incurred in service as alleged by the Veteran.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation. "Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

The examiner must provide a clear explanation for his or her opinion and must provide a discussion of the facts and medical principles involved.  In giving the requested opinions, the examiner should take into consideration and make note of: (a) the Veteran's service treatment records, specifically any in-service complaints with regard to neck pain, to include, but not limited to, reports of neck pain in May 1995, July 1996, September 1996 and January 1997; (b) the May 2000 VA examination report which documents limitation of motion of the cervical spine a few months after service separation; (c) the November 2013 VA examiner's comment that the Veteran's cervical spine condition is consistent with age-related changes; and (d) the January 2017 appellate brief and April 2013 hearing transcript, which indicate the Veteran's neck condition had onset in-service when the Veteran was involved in a motor vehicle accident and fell on active duty twice.

5.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  The AOJ must consider all potentially applicable diagnostic codes in rating the Veteran's trapezius and latissimus dorsi muscle spasm, claimed as shoulder muscle injury, to include, but not limited to, Diagnostic Codes 5200 - 5203.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

